
	
		IB
		Union Calendar No. 154
		111th CONGRESS
		1st Session
		H. R. 1881
		[Report No. 111–273, Parts I
		  and II]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 2, 2009
			Mrs. Lowey (for
			 herself, Mr. Thompson of Mississippi,
			 Ms. Jackson-Lee of Texas,
			 Mr. Carney,
			 Mr. Pascrell,
			 Ms. Zoe Lofgren of California,
			 Mr. Markey of Massachusetts,
			 Mrs. Kirkpatrick of Arizona,
			 Ms. Kilpatrick of Michigan,
			 Mr. Hastings of Florida,
			 Mr. Hinchey,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Kind, Mr. McMahon, Ms.
			 Moore of Wisconsin, Mr.
			 Grijalva, Ms. Norton, and
			 Mr. Filner) introduced the following
			 bill; which was referred to the Committee
			 on Homeland Security, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		
			September 29, 2009
			Additional sponsors: Ms.
			 Roybal-Allard, Mr. Connolly of
			 Virginia, Mr. Lewis of
			 Georgia, Mr. Pierluisi,
			 Mr. Nadler of New York,
			 Mrs. Maloney,
			 Mr. Johnson of Georgia,
			 Ms. Corrine Brown of Florida,
			 Mr. Abercrombie,
			 Mr. Smith of Washington,
			 Mr. Al Green of Texas,
			 Mr. Scott of Virginia,
			 Mr. Cummings,
			 Mr. McDermott,
			 Mr. Schiff,
			 Mr. Dingell,
			 Mr. Farr, Ms. Berkley, Mr.
			 Lynch, Mr. Hare,
			 Mr. Massa,
			 Ms. Shea-Porter,
			 Mr. Mitchell,
			 Mr. Altmire,
			 Mr. Pallone,
			 Mr. Baca, Mrs. McCarthy of New York,
			 Mr. DeFazio,
			 Mr. Michaud,
			 Mr. Israel,
			 Ms. Kilroy,
			 Ms. Castor of Florida,
			 Mr. Grayson,
			 Mr. Brady of Pennsylvania,
			 Mr. Luján,
			 Mr. Ackerman,
			 Mr. Engel,
			 Mr. Crowley,
			 Mr. Hall of New York,
			 Ms. Clarke,
			 Mr. Courtney,
			 Mr. Payne,
			 Ms. Wasserman Schultz,
			 Mr. Kucinich,
			 Mr. Maffei,
			 Mr. Delahunt,
			 Mr. Conyers,
			 Ms. Sutton,
			 Mr. Rothman of New Jersey,
			 Mr. Holt, Mr. Bishop of New York,
			 Mr. Higgins,
			 Mr. Rangel,
			 Ms. Velázquez,
			 Ms. Kaptur,
			 Mr. Moran of Virginia,
			 Mr. Kennedy,
			 Mrs. Capps,
			 Mr. Yarmuth,
			 Ms. Giffords,
			 Ms. DeLauro,
			 Mr. Rahall,
			 Mr. Dicks,
			 Mr. Reyes,
			 Ms. Edwards of Maryland,
			 Mr. Waxman,
			 Mr. Jackson of Illinois,
			 Mr. Berman,
			 Mr. Mollohan,
			 Mrs. Napolitano,
			 Mr. Tonko,
			 Ms. DeGette,
			 Ms. Titus,
			 Mr. Pastor of Arizona,
			 Ms. Linda T. Sánchez of California,
			 Ms. Loretta Sanchez of California,
			 Mrs. Davis of California,
			 Mr. Larson of Connecticut,
			 Mr. Van Hollen,
			 Mr. Wexler,
			 Ms. Matsui,
			 Mr. George Miller of California,
			 Ms. Eshoo,
			 Mr. Becerra,
			 Mr. Ryan of Ohio,
			 Mr. Klein of Florida,
			 Ms. Slaughter,
			 Mr. Sires,
			 Mr. Fattah,
			 Mr. Loebsack,
			 Mr. Hodes,
			 Mr. Blumenauer,
			 Mr. Davis of Illinois,
			 Ms. Fudge,
			 Mr. Meeks of New York,
			 Mr. Capuano,
			 Mr. Sarbanes,
			 Mr. Arcuri,
			 Mr. Honda,
			 Mr. Weiner,
			 Mr. Walz, Mr. Oberstar, Mr.
			 Cleaver, Mr. Scott of
			 Georgia, Mr. Doyle,
			 Mr. Langevin,
			 Mr. Gonzalez,
			 Mr. Boswell,
			 Mr. Lipinski,
			 Mr. Ellison,
			 Mr. Himes,
			 Mr. Cuellar,
			 Ms. Pingree of Maine,
			 Ms. Richardson,
			 Ms. Harman,
			 Mr. Clay, Mr. Stupak, Mr.
			 Costello, Ms. Eddie Bernice Johnson of
			 Texas, Mr. Levin,
			 Mr. Quigley,
			 Mr. Peters,
			 Ms. Schakowsky,
			 Mr. Frank of Massachusetts,
			 Ms. Lee of California,
			 Mr. Cohen,
			 Mr. LaTourette,
			 Mr. Doggett,
			 Mr. Driehaus, and
			 Ms. Baldwin
		
		
			September 29, 2009
			Reported from the Committee on Homeland
			 Security
		
		
			September 29, 2009
			Reported from the 
			 Committee on Oversight and Government Reform, committed to the
			 Committee of the Whole House on the State of the Union, and ordered to be
			 printed
		
		A BILL
		To enhance the transportation security
		  functions of the Department of Homeland Security by providing for an enhanced
		  personnel system for employees of the Transportation Security Administration,
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Transportation Security
			 Workforce Enhancement Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Conversion of transportation security
				personnel.
					Sec. 4. Transition rules.
					Sec. 5. Consultation requirement.
					Sec. 6. No right to strike.
					Sec. 7. Regulations.
					Sec. 8. Delegations to Assistant Secretary.
					Sec. 9. Authorization of appropriations.
				
			2.DefinitionsFor purposes of this Act—
			(1)the term
			 covered position means—
				(A)a position within
			 the Transportation Security Administration; and
				(B)any position
			 within the Department of Homeland Security, not described in subparagraph (A),
			 the duties and responsibilities of which involve providing transportation
			 security in furtherance of the purposes of the Aviation and Transportation
			 Security Act (Public Law 107–71), as determined by the Secretary;
				(2)the term
			 covered employee means an employee who holds a covered
			 position;
			(3)the term
			 employee has the meaning given such term by section 2105 of title
			 5, United States Code;
			(4)the term
			 Secretary means the Secretary of Homeland Security;
			(5)the term Assistant Secretary
			 means the official within the Department of Homeland Security who is
			 responsible for overseeing and implementing transportation security pursuant to
			 the Aviation and Transportation Security Act, whether designated as the
			 Assistant Secretary of Homeland Security (Transportation Security
			 Administration), the Administrator of the Transportation Security
			 Administration, the Undersecretary of Transportation for Security, or
			 otherwise;
			(6)the term TSA personnel management
			 system means any personnel management system, as established or modified
			 under—
				(A)section 111(d) of
			 the Aviation and Transportation Security Act; or
				(B)section 114(n) of
			 title 49, United States Code;
				(7)the term
			 agency means an Executive agency, as defined by section 105 of
			 title 5, United States Code; and
			(8)the term
			 conversion date means the date as of which paragraphs (1) through
			 (3) of section 3(b) take effect.
			3.Conversion of
			 transportation security personnel
			(a)Termination of
			 certain personnel authoritiesEffective as of the date of the enactment
			 of this Act—
				(1)each provision of
			 law cited in section 2(6) is repealed, and any authority to establish or modify
			 a TSA personnel management system under either such provision of law shall
			 terminate; and
				(2)all authority to
			 establish or adjust a human resources management system under chapter 97 of
			 title 5, United States Code, shall terminate with respect to covered employees
			 and covered positions.
				(b)Covered
			 employees and positions made subject to same personnel management system as
			 applies to civil service employees generallyEffective as of the
			 date determined by the Secretary, but in no event later than 60 days after the
			 date of the enactment of this Act—
				(1)all TSA personnel
			 management systems shall cease to be effective;
				(2)any human
			 resources management system established or adjusted under chapter 97 of title
			 5, United States Code, to the extent otherwise applicable with respect to
			 covered employees or covered positions, shall cease to be effective; and
				(3)covered employees
			 and covered positions shall become subject to the provisions of title 5, United
			 States Code, and all other civil service laws which apply with respect to
			 both—
					(A)any employees and
			 positions within the Department of Homeland Security (other than covered
			 employees and covered positions, and disregarding the effect of any action
			 taken under chapter 97 of title 5, United States Code); and
					(B)employees and positions within agencies
			 generally (outside of the Department of Homeland Security).
					4.Transition
			 rules
			(a)Nonreduction in
			 rate of payAny conversion of an employee from a TSA personnel
			 management system to the provisions of law made applicable with respect to such
			 employee by section 3(b)(3) shall be effected, under pay conversion rules
			 prescribed by the Secretary, without any reduction in the rate of basic pay
			 payable to such employee.
			(b)Preservation of
			 other rightsIn the case of each individual who is a covered
			 employee as of the conversion date, the Secretary shall take any actions which
			 may be necessary to ensure that—
				(1)all service performed by such individual as
			 a covered employee before the conversion date shall be credited in the
			 determination of such individual’s length of service as an employee for
			 purposes of applying the provisions of law governing leave, pay, group life and
			 health insurance, severance pay, tenure, and status, which are made applicable
			 with respect to such individual by section 3(b)(3);
				(2)all annual leave,
			 sick leave, or other paid leave accrued, accumulated, or otherwise available to
			 a covered employee immediately before the conversion date shall remain
			 available to the employee, until used, so long as such individual remains
			 continuously employed by the Department of Homeland Security; and
				(3)the Government
			 share of any premiums or other periodic charges under the provisions of law
			 governing group health insurance shall remain the same as was the case
			 immediately before the conversion date, so long as such individual remains
			 continuously employed by the Department of Homeland Security.
				(c)Pending
			 proceedingsNo provision of this Act shall affect any
			 administrative or judicial proceeding commenced before the date of the
			 enactment of this Act. Determinations in any such proceeding shall be made and
			 appeals therefrom shall be taken as if this Act had not been enacted.
			5.Consultation
			 requirement
			(a)Qualified labor
			 organizationFor purposes of
			 this section, the term qualified labor organization means a labor
			 organization which, as of the date of the enactment of this Act—
				(1)satisfies the
			 definition of a labor organization under section 7103(a)(4) of title 5, United
			 States Code; and
				(2)is receiving through payroll deductions,
			 from at least 1,000 covered employees, dues payable to the labor
			 organization.
				(b)Consultation
			 rightsA qualified labor organization—
				(1)shall, within 14 days after the date of the
			 enactment of this Act, be informed by the Secretary in writing of the plans in
			 accordance with which the Secretary intends to carry out the conversion of
			 covered employees and covered positions under this Act, including with respect
			 to such matters as—
					(A)the proposed
			 conversion date; and
					(B)measures to ensure
			 compliance with section 4; and
					(2)shall be afforded
			 a reasonable opportunity to present its views and recommendations regarding
			 those plans.
				(c)Required agency
			 responseIf any views or
			 recommendations are presented under subsection (b)(2) by a labor organization,
			 the Secretary—
				(1)shall consider the
			 views or recommendations before taking final action on any matter with respect
			 to which the views or recommendations are presented; and
				(2)shall provide the
			 labor organization a written statement of the reasons for the final actions to
			 be taken.
				(d)Rule of
			 construction regarding exclusive representationNothing in this
			 section shall be considered—
				(1)to permit or
			 require the application, or the continued application, of subsection (b) or (c)
			 if any labor organization has been accorded exclusive recognition with respect
			 to all covered employees; or
				(2)to limit the right
			 of any agency or exclusive representative to engage in collective
			 bargaining.
				(e)Sunset
			 provisionThe provisions of this section shall cease to be
			 effective as of the conversion date.
			6.No
			 right to strikeNothing in
			 this Act shall be considered—
			(1)to repeal or
			 otherwise affect—
				(A)section 1918 of
			 title 18, United States Code (relating to disloyalty and asserting the right to
			 strike against the Government); or
				(B)section 7311 of
			 title 5, United States Code (relating to loyalty and striking); or
				(2)to otherwise
			 authorize any activity which is not permitted under either provision of law
			 cited in paragraph (1).
			7.RegulationsThe Secretary may prescribe any regulations
			 necessary to carry out this Act.
		8.Delegations to
			 Assistant SecretaryThe
			 Secretary may, with respect to any authority or function vested in the
			 Secretary under any of the preceding provisions of this Act, delegate any such
			 authority or function to the Assistant Secretary under such terms, conditions,
			 and limitations, including the power of redelegation, as the Secretary
			 considers appropriate.
		9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		
	
		September 29, 2009
		Reported from the Committee on Homeland
		  Security
		September 29, 2009
		Reported from the 
		  Committee on Oversight and Government Reform, committed to the
		  Committee of the Whole House on the State of the Union, and ordered to be
		  printed
	
